Smith, Judge.
The father of S. B. H., a two-year-old child, appeals from the order of the juvenile court terminating his parental rights. OCGA § 15-11-80 et seq. The mother’s rights were also terminated, but she does not join in this appeal.
Appellant, who is incarcerated, shows, among other things, that he has never been previously convicted of a crime; that he has never received a disciplinary report; that he is considered a minimum secur*862ity prisoner; that during his incarceration he has worked toward an associate’s degree in business and is due to graduate from Massey Business College in December 1994; that appellant has two other children from a previous marriage with whom he has a normal parent-child relationship; and that upon his release appellant has arranged to live with his sister, then lease a house and begin to build back his business.
“Before considering whether to enter an order terminating parental rights, the court must first determine whether there exists ‘clear and convincing evidence of parental misconduct or inability. . . .’ OCGA § 15-11-81 (a). To reach this determination, the court must find the child is deprived within the meaning of OCGA § 15-11-2 (8) due to a lack of proper parental care or control by the parent in question, that this state of affairs is likely to continue or is not likely to be remedied, and that such deprivation will or is likely to cause the child serious physical, mental, emotional, or moral harm. OCGA § 15-11-81 (b) (4) (A). If the court makes this preliminary determination based on clear and convincing evidence, termination of parental rights is authorized if the court likewise finds such action will best serve the child’s interest and needs, ‘including the need for a secure and stable home.’ OCGA § 15-11-81 (a). As an alternative, the court may conclude that the child’s interest and needs will be best served by disposition under OCGA § 15-11-34. OCGA § 15-11-81 (c).” In the Interest of E. B., 215 Ga. App. 326 (450 SE2d 341) (1994).
The juvenile court concluded that “the evidence is clear and convincing that there has been parental misconduct or inability authorizing a termination of parental rights” as outlined under OCGA § 15-11-81 (b) (4) (A) (i-iv). Appellant essentially argues that the numerous positive factors offered for the court’s consideration preclude such a conclusion. We disagree.
The juvenile court found: that “the parents have abandoned the child”;1 “that since the child was placed in the custody of [the local Department of Family and Children Services the child’s] parents have not provided any financial, moral, physical or emotional support”; *863that, although incarcerated, appellant had “substantial abilities to make and have contact with the child, [and] has totally and completely failed to do so for a period of approximately two (2) years, or for the entire life of said child,” despite making weekly contact with other family members; that appellant disposed of substantial assets while reserving none “for the care, protection or benefit of this child”; that appellant, despite his financial position, allowed the child to be maintained “solely at the expense of the State”; that no effort was made to send cards on birthdays and holidays; that appellant’s crimes constitute “acts of moral turpitude [creating] a serious doubt as to the moral fitness of [appellant] to ever adequately parent this child”;2 that appellant’s tentative parole date “is currently fixed for August, 1998,” and; that the child has no awareness of appellant as a parental figure. (Emphasis in original.)
Appellant’s efforts to make the best of his situation and to better himself while in prison are certainly laudable, but that was not the deciding question before the juvenile court. The record shows by clear and convincing evidence that, despite appellant’s efforts toward personal betterment and future success, the restrictions upon his freedom to act due to his incarceration are not in themselves sufficient to explain, justify, or in any way excuse his total lack of effort to contact or provide parental support of any kind for S. B. H. during the child’s entire life. See OCGA § 15-11-81 (b) (4) (C) (i-ii).
The juvenile court was authorized under the facts to consider termination by clear and convincing evidence, and those facts likewise support the court’s conclusion that termination was in the child’s best interest. OCGA § 15-11-81 (a), (b) (4) (A) (i-iv).

Judgment affirmed.


Beasley, C. J., Birdsong, P. J., Pope, P. J., Andrews, Johnson, Blackburn and Ruffin, JJ., concur. McMurray, P. J., dissents.


 It appears that appellant did not “abandon” his child in the legal sense, because there is not sufficient evidence that he intended that result. See Thrasher v. Glynn County Dept. of Family &c. Sucs., 162 Ga. App. 702 (293 SE2d 6) (1982) (“In order to find an abandonment, there must be sufficient evidence of an actual desertion, accompanied by an intention to sever entirely, so far as possible to do so, the parental relation, throw off all obligations growing out of the same, and forego all parental duties and claims. [Cit.]”) This distinction makes little difference from the child’s perspective, since appellant has made no effort to meet S. B. H.’s needs (including prenatal care) to the extent it was within his power to do. Given this, and the fact that the juvenile court did not base its authority to terminate on an “abandonment” under OCGA § 15-11-81 (b) (3), there can be little doubt as to what the juvenile court meant by its finding that appellant “abandoned” S. B. H. Viewed in its proper context, the court’s finding is supported by the record.


 Appellant pled guilty to, among other things, two counts of enticing a child for indecent purposes. According to appellant’s own testimony at the termination hearing, he took nude pictures of S. B. H.’s mother and his 16-year-old son’s 13-year-old girl friend together in a jacuzzi. Moreover, the photographs discovered by police were not the product of a single, ill-considered episode, but were taken over a two-week period.